Citation Nr: 0531509	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability.

3.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.

By decision dated in February 1986, the Board of Veterans' 
Appeals (Board) denied service connection for a back 
disorder.  An April 1991 rating action denied service 
connection for an eye disability and for an injury to the 
right side muscles, to include the right leg.  He was 
notified of this determination and of his right to appeal by 
a letter dated later that month, but a timely appeal was not 
filed.  In a statement received in July 1999, the veteran 
sought to reopen his claims for service connection for a low 
back, right leg and bilateral eye disabilities.  

By rating action dated in July 2000, the RO concluded that 
the additional evidence was not new and material, and the 
veteran's claims for service connection for low back, right 
leg and bilateral eye disabilities remained denied.  The 
veteran submitted a timely appeal to the Board which, in a 
May 2002 decision, concluded that new and material evidence 
had not been submitted with respect to the claims for service 
connection for low back and right leg disabilities, but 
reopened the claim for service connection for a bilateral eye 
disability.  Additional development was requested by the 
Board concerning the latter issue.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court) which, in an Order dated January 8, 2003, granted a 
Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion), and vacated that part of the Board's decision 
that found that new and material evidence had not been 
received to reopen the claims for service connection for low 
back and right leg disabilities.  

In a decision dated in February 2004, the Board remanded the 
claim for service connection for a bilateral eye disability 
for additional development of the record.  A May 2004 Board 
decision remanded the remaining two issues to ensure due 
process.  The case is again before the Board for appellate 
consideration.

In a rating decision dated in June 1987, the RO denied 
service connection for a low back disability.  The Board 
notes that it is unable to verify that the veteran was 
provided with notice of this determination.  In addition, the 
RO advised the veteran by letter dated in July 1994 that it 
had denied service connection for muscle spasms of the right 
leg, hip and torso in an April 1991 rating action.  There is 
no indication, however, that the veteran was provided with 
notice of his right to appeal.  Accordingly, the Board will 
consider whether new and material evidence has been received 
subsequent to its February 1986 decision with respect to the 
claim for service connection for a low back disability, and 
whether new and material evidence has been received 
subsequent to the April 1991 rating action with respect to 
the claim for service connection for a right leg disability.

The issue of service connection for a low back disability on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision of February 1986, the Board denied service 
connection for a back disability.

2.  The evidence added to the record since the February 1986 
Board determination is not cumulative of the evidence 
previously considered, and contributes to a more complete 
picture of the veteran's claim.

3.  By rating decision dated in April 1991, the RO denied 
service connection for a right leg disability.  The veteran 
was notified of this decision and of his right to appeal, but 
a timely appeal was not filed.

4.  The evidence added to the record since the April 1991 
determination is cumulative of the evidence previously 
considered with regard to service connection for a right leg 
disability, does not contribute to a more complete picture of 
the veteran's claim, and is not so significant that it must 
be considered in order to decide fairly the merits of the 
claim for service connection.

5.  The only eye disability demonstrated during service is 
refractive error.  

6.  An acquired eye disability has not been documented 
following the veteran's discharge from service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001).

2.  The RO's decision of April 1991, which denied service 
connection for a right leg disability, is final.  38 
U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2005).

3.  The evidence received since the April 1991 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a right leg disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

4.  A bilateral eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(c) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the appellant in October 2004.  This letter informed the 
appellant of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA and private medical 
records and the reports of VA examinations.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

      I.  New and material evidence 

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim, on any basis, in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for a right 
leg disability in April 1991.  Therefore, the Board must 
review, in light of the applicable legal criteria, the 
additional evidence submitted since the February 1986 Board 
decision as to the claim for service connection for a low 
back disability and, with respect to the claim for service 
connection for a right leg disability, the evidence submitted 
since the April 1991 RO determination.  

A.  Low back disability 

On two occasions, in September 1968, the veteran complained 
of low back pain.  Medication and exercise were prescribed.  
The veteran again complained of low back pain on two 
occasions in April 1969.  He related that he had experienced 
low back pain since June 1968 when he was exposed to a 
satchel charge.  The examiner noted that the veteran had 
excessively poor posture and exaggerated lordosis in the 
lumbar area.  The veteran stated in January 1969 that he had 
pain on straight leg raising when supine, but not when 
sitting.  A neurological examination was normal.  

On the separation examination in April 1970, the spine, 
musculoskeletal and lower extremities were evaluated as 
normal.  

Additional evidence of record at the time of the Board's 
February 1986 decision included VA hospitalizations in March 
1971, April 1973 and July 1984, VA outpatient treatment 
records dated in 1974 and a VA examination in January 1982.  
It is noted that during the earlier hospitalization, the 
veteran stated that shrapnel had exploded near him in 
Vietnam, and that he had suffered a mild injury to the right 
elbow.  There was no mention of any injury to the low back or 
the right leg.  The veteran was seen on several occasions in 
September and October 1974 for his low back.  He related a 
chronic history of low back pain since Vietnam in October 
1974, and indicated that he still had low back pain that was 
exacerbated by any activity.  A possible herniated disc was 
also noted that month.  There were no complaints or findings 
pertaining to the low back on the January 1982 VA general 
medical examination.

The veteran submitted an income-net worth statement in 
February 1975 and noted that he had hurt his back on a pallet 
and had lost his job.

The Board denied service connection for a low back disability 
in February 1986 on the basis that the veteran's in-service 
complaints were acute and transitory and resolved without 
residual disability.  It was further indicated that the 
veteran sustained a back injury several years after service.  

Evidence received subsequent to the Board's decision included 
a May 1987 VA examination that resulted in a diagnosis of L-5 
spondylolysis, VA outpatient treatment records and VA 
examinations.  An X-ray study in August 1989 suggested 
degenerative arthritic changes in the sacroiliac joint.  On 
VA orthopedic examination in February 1990, the veteran 
related that in service he sustained a shell fragment wound 
to his elbow, an explosion injury and extensive injury to his 
spine.  Following an examination, the pertinent diagnosis was 
residuals of an injury to the lumbosacral spine with 
spondylolysis.  

As noted above, in its prior decision in February 1986, the 
Board denied the veteran's claim for service connection for a 
low back disability on the basis that a chronic back 
disability was not demonstrated during service, and that the 
veteran had injured his back following service.  In this 
regard, the Board emphasizes that following the February 1990 
VA examination, the examiner, based on the veteran's report 
of a back injury in service, appeared to relate the veteran's 
low back disability to that injury.  In this regard, there is 
some support in the service medical records for this as the 
veteran reported on a number of occasions in service that he 
had experienced back pain since an injury in June 1968.  

This evidence is clearly new in that it was not previously of 
record.  In addition, since it tends to support the veteran's 
claim that his low back disability is related to service, it 
contributes to a more complete picture of the circumstances 
concerning his claim.  In addition, it obviously bears 
directly and substantially on the question before the Board, 
that is, whether the veteran has a low back disability that 
is related to service.  This evidence is of such significance 
that it must be considered in order to fairly adjudicate the 
claim.  The Board finds that this evidence constitutes new 
and material evidence, and it warrants reopening of the claim 
for service connection for a low back disability.



B.  Right leg disability 

The service medical records disclose that the veteran 
sustained a shell fragment wound to the right upper arm in 
June 1968.  Later that month, he complained of soreness in 
the joints of his arms and legs.  The impression was fever of 
unknown origin.  When hospitalized still later in June, the 
diagnosis was malaria.  The musculoskeletal system and lower 
extremities were evaluated as normal on the separation 
examination in April 1970.

The veteran was initially hospitalized by the VA in March 
1971.  He described the injury to the right elbow, but did 
not make any reference to his right leg.  An examination 
disclosed that movements of the extremities were normal.

The veteran was hospitalized by the VA from July to August 
1984.  He was admitted for unrelated complaints, but it was 
noted that he had multiple somatic complaints, including pain 
radiating from his leg, especially the right leg.  

VA outpatient treatment records show that the veteran was 
seen in the neurology clinic in November 1985.  At that time, 
it was reported that he been seen in July 1984 for leg pains, 
but a neurology consultant was unable to find an organic 
basis for the veteran's symptoms.  Following an examination, 
the impression was chronic right leg pain.  It was noted that 
there was no evidence of a neurological deficit.  

Private medical records disclose that the veteran was seen in 
January 1986 and reported pain on the right side of his groin 
since service.  He described having pulled leg muscles.  The 
assessments were muscle spasms and functional overlay.

On VA psychiatric examination in October 1988, the veteran 
reported that he had developed right leg pain in service.

VA outpatient treatment records reveal that the veteran was 
seen in July 1989 and reported several somatic complaints 
relating to the musculoskeletal system.  The assessment was 
chronic pain disorder, with history of muscle injury in 
Vietnam.  

On VA orthopedic examination in February 1990, the veteran 
related that in service he sustained a shell fragment wound 
to his elbow, an explosion injury and extensive injury to the 
right side of his abdomen and leg.  It was noted that about 
eighteen months earlier, he had a gastro-soleus muscle tear 
on the right side and that he still had calf pain.  Following 
an examination, the pertinent diagnosis was gastrocnemius 
tear of the right calf.  

The veteran was afforded an orthopedic examination by the VA 
in December 1990.  He described being blown up in Vietnam, 
twisted backwards and having a straining injury to his right 
side and groin areas.  He said that he had a lot of muscle 
ache and soreness that sometimes radiated to his right leg.  
An examination revealed that the hip and leg were normal.  No 
bone or joint abnormalities were found.

The RO denied service connection for a right leg disability 
in April 1991 on the basis that there was nothing in service 
that would have resulted in such a disability.  

The evidence received since the RO's determination includes 
VA outpatient treatment records and the reports of VA 
examinations.  On a VA examination in May 1991, the veteran 
reported that while in service, he was thrown backwards out 
of a foxhole by the force of an explosion, and that he has 
had pain in his right hip and leg ever since.  He stated that 
he had a spontaneous rupture of the muscles of the middle 
third of the posterior aspect of the right leg in 1988.  The 
pertinent diagnosis was spontaneous rupture of the 
gastrocnemius muscle of the right leg.

The fact remains that the recent findings concerning the 
right leg have not been etiologically related to service.  
Evidence concerning the muscle tear of the right calf was of 
record at the time of the RO's determination in April 1991.  
The Board finds that the additional evidence, considered in 
conjunction with the record as a whole, is merely cumulative 
and does not relate to the basis for the prior final denial.  
The additional evidence, considered in conjunction with the 
record as a whole, provides no findings suggesting that a 
right leg disability is related to service.  

Significantly, there is no competent medical evidence 
establishing the presence of a right leg disability during 
service or shortly thereafter, nor is there any competent 
medical evidence linking any current right leg disability to 
service.  The evidence as a whole continues to establish that 
a right leg disability was initially demonstrated following 
service.  As such, the deficiency noted as the basis for the 
prior final denial remains unestablished.  There is no 
medical evidence suggesting that a right leg disability, 
first documented after service, is related in any way to 
service.  The Board concludes, therefore, that the evidence 
is not new and material, and the claim for service connection 
for a right leg disability is not reopened.

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).

However, the provisions of 38 U.S.C.A. § 1154 do not obviate 
the requirement that a veteran must submit medical evidence 
of a causal relationship between his current condition and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even assuming combat status, the veteran 
must provide satisfactory evidence of a relationship between 
his service and his current condition.  He has not done so in 
this case.  Wade v. West 11 Vet. App. 302, 305 (1998).  

      II.  A bilateral eye disability 

Factual background

The service medical records show that the veteran was 
referred to the eye clinic in January 1969 for complaints of 
burning and pain in his eyes, and dimmed vision since an 
explosion near him in Vietnam.  He also reported blurred 
vision.  The referring examiner noted that his examination 
was entirely normal.  When seen in the eye clinic that month, 
corrected visual acuity was 20/20, in each eye.  The veteran 
complained of pain in his left eye for one week in March 
1969.  He also indicted that his original injury resulted 
from brightness of an explosion, and he complained of bright 
lighting.  Possible photophobia was noted.  Visual acuity was 
20/25 in each eye.  He was seen the next day and it was noted 
that no eye pathology was found on examination, other than 
hyperopia.  The veteran was seen in the optometry clinic in 
April 1970 and reported that his eyes water and burn, and 
that he had headaches.  Corrected visual acuity was 20/30 in 
each eye.  The eyes, pupils, ocular motility and an 
ophthalmoscopic evaluation were normal on the separation 
examination in April 1970.

When hospitalized by the VA for unrelated complaints in March 
1971, no abnormalities were reported on an examination of the 
eyes.  

Astigmatism was diagnosed following a VA hospitalization 
beginning in April 1973.

The veteran reported blurred vision and a burning sensation 
in his eyes since 1987 on VA examination in June 1987.The 
diagnoses were refractive error in both eyes, astigmatism and 
compound myopia with presbyopia.  

VA outpatient treatment records disclose that the veteran 
reported left eye pain in January 1988.  He also indicated he 
had a discharge and crusting.  He denied any known trauma, 
and there was a negative past history of eye disease.  The 
impressions were conjunctivitis of the left eye and corneal 
abrasion of the left eye.  He was again seen in the eye 
clinic in September 1991, and it was concluded that his 
ocular health was normal.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c). 

The only evidence supporting the veteran's claim consists of 
his statements regarding an eye disability.  The Board 
acknowledges that the service medical records confirm that 
the veteran reported eye problems following an explosion in 
1968.  It is noted that the record showing the veteran 
sustained a fragment wound of the right elbow make no mention 
of any problems with his eyes.  It was only later in service 
that he related his eye complaints to that incident.  It is 
significant to point out, however, that no clinical 
abnormalities of the eyes, other than hyperopia, were found 
during service.  In addition, it is noted that conjunctivitis 
and corneal abrasions were first documented many years after 
service, and there is no competent medical evidence that they 
are related to service.  Inasmuch as astigmatism or myopia is 
the only chronic eye disability demonstrated during service 
or at any time thereafter, there is no clinical basis on 
which a grant of service connection may be based.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the presence of any bilateral eye disability.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for service connection for a 
bilateral eye disability.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a low back disability and, 
to this extent, the appeal is granted

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
right leg disability, the appeal is denied.

Service connection for a bilateral eye disability is denied.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for a low back 
disability.  The Board notes that the veteran has not 
undergone a VA examination, to include a review of the claims 
folder, to determine whether his current low back disability 
is related to service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for a low 
back disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his current 
low back disability.  All necessary tests 
should be performed.  The examiner is 
requested to provide an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
currently diagnosed low back disability 
is related to the symptoms he exhibited 
in service.  The rationale for any 
opinion expressed must be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


